On petition for rehearing it is suggested that the Court failed to consider that the words, viz.: "You did not pay for the bread you got Saturday," were said in a loud and accusing voice and areper se actionable because the authorities cited in the opinion do not wholly support such a conclusion. While the authorities cited may support such a contention, it is true that we did not overlook Abraham v. Baldwin, 52 Fla. 151, 42 So. 591, and Briggs v. Brown, 55 Fla. 417, 46 So. 325.
Careful consideration has been given to each ground of the petition for rehearing filed in this cause. The petition for rehearing is hereby denied.
WHITFIELD, BUFORD and CHAPMAN, J.J., concur.
BROWN, J., dissents.